                                                               RECEIVED
                                                                   ]UN282019
Louis Corradi / pro se                                         AT 8:30           M
3010 Norwood Ave.                                                 WILLIAMT,WAL
South’ Plainfield, NJ 07080—5039                   ‘                     CLERK




            United States District Court. District of New Jersey.



                                            Case No..: No.       3:16-cv-05076—flw-dea
Louis Corradi,

            Plaintiff,                      &ddel€
                                            Motion for En&y f Default Judgment
      vs.
                                             Failure to Respond
New Jersey State Parole Board,     et al.

South Plainfield Police Department.

            Defendant(s)




                                                 of judgment by default be entered

against the South Plainfield Police Department pursuant to Federal Rules of

Civil Procedure 55(a).   In support of this request, plaintiff relies upon the

record in this case and the affidavit submitted herein.



                                            Dated thi



                                                                 Louis Corradi / pro se

                                            Enclosures:
                                            Entry of Default
                   ‘/9   [L      56j7       Motion for Entry of Default
                                            Affidavit in Support of Motion
                                            USMS service of summons
                                            Form A0450




                             Default of Pleading       —   1
